Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.        The drawings filed on 08/10/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 08/10/2018 has been received.

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2018, 02/22/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 10/16/2018, 02/22/2019 are attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 101
6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1-5 under Step 1 are directed towards a method.
            Step 2A, prong 1:
           Claim 1 recites:
           A method for designing a structure in which a composite material including fibers and a resin is arranged as a damping material in a structure body, the method 5comprising (See 2B): 

          selecting 15the divided arrangement area in which the composite material is to be arranged, based on analysis results of the analyzing for the divided arrangement area (Mental Processes); 
          analyzing a design performance of the structure when the 20composite material is arranged in each of lamination positions different from each other in a thickness direction of the structure (Mental Processes using pen and paper); 
         selecting the lamination position where the composite material is to be 25arranged, based on analysis results of the analyzing for the lamination position (Mental Processes); 
         analyzing a design performance of the structure when the composite material is arranged with a fiber direction of the fibers 30included in the composite material different (Mental Processes using pen and paper); 
         selecting the fiber direction of the fibers based on analysis results of the analyzing for the fiber direction (Mental Processes); 
         and Docket No. PMHA-18026-PCT: FINAL27determining whether a design performance of the structure satisfies the performance requirements, the design performance being derived from design parameters including at least the 5selected divided arrangement area, the selected lamination position, and the selected fiber direction (Mental Processes).

physical aid (e.g., pen and paper or a slide rule) to perform the claim limitations. Accordingly, at step 2A, prong one, the claim 1 is found to recite a judicial exception and are drawn to an abstract idea.   
          Step 2A, Prong 2:
         This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The recitation in claim 1 of "method for designing a structure….. analyzing a design performance of the structure” is recitation of using a generic computer that do not impose any meaningful limitations on practicing the abstract idea. 
Step 2B:
          The claim does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components as discussed above in the Step 2A, Prong Two analysis, to perform the design performance analyzing step by using generic computer to no more than merely recites “apply it” (or an equivalent) to apply the exception using generic computer components. The additional element does not add more than insignificant extra-solution activity to the judicial exception. The claim recites the idea of a solution or outcome, but fails to recite details as to how such a solution to a problem is actually accomplished. See MPEP 2106.05(f). Therefore, the claim is not patent eligible under 35 USC 101.       
          Claims 2-5 are rejectable as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application.
          Claims 2 and 3 are dependent on claim 1, includes all the limitations of independent claim 1. The claim limitations in claim 2 recite “the damping material includes polyarylate fibers” and claim limitations in claim 3 recite “the second design performance analyzing step….. the third design performance analyzing step…. divided arrangement area selected…. the lamination position selected”, where all these information can be analyzed, observed and evaluated by an abstract mental process. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.

        Therefore, claims 1-5 are not patent eligible.
             
Claim Rejections - 35 U.S.C. 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
           Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (Pub. No. US2012/0164907A1) (hereinafter “Restuccia” and provided in IDS dated on 02/22/2019) and in view of Amstutz (Pub. No. US 2014/0271077A1) (hereinafter “Amstutz”)
           Regarding claim 1, Restuccia teaches A method for designing a structure in which a composite material including fibers and a resin is arranged as a damping material in a structure body, the method 5comprising: (Restuccia disclosed in abstract: “Composite materials having favorable acoustic and vibration damping properties, while maintaining or improving other composite mechanical properties. Composite materials that contain multilayered nonwoven interleaves are useful, for example, in structures found in aircrafts, such as fuselage skins, stringers and frames.”  Restuccia discussed about the methods of making the composite material and the structures and aircrafts that contain the composite material. Moreover, in page 1, page [0005], it has been stated “Fiber-reinforced polymer matrix composites (PMCs) are high-performance structural materials that are commonly used in applications requiring resistance to aggressive environments, high strength, Restuccia taught about a method for designing a structure where a composite material that includes fibers and resin are arranged as a damping material in a structure body)
           Restuccia teaches analyzing a design performance of the structure, performance requirements required for the structure being set in advance (According to Spec. of current application, in page 3, para [0007], it has been stated: “it is possible to select the divided arrangement area, the lamination position, and the fiber direction that satisfy20 the performance requirements, thus appropriately arranging the composite material (damping material) in the structure. Consequently, it is possible to damp appropriately the vibration of the structure with the use of the composite material, and enhance the damping performance of the structure.” For purposes of applying prior art and to facilitate compact prosecution, Examiner construes the “design performance of the structure” as “damping performance”.  Restuccia disclosed about damping performance in page 1, para [0008], page 2, para [0028], page 3, para [0038], page 4, para [0048] and it has been discussed in page 9, para [0107] and para [0108]: “In FIG. 2 The damping is called ‘tan lamda’, representing the tangent of the phase lag. Average ‘tan lamda’ values in the frequency range between 100 and 3000 HZ were plotted as function of temperature to compare the different material solutions performance in FIG. 2. Excellent damping performance was Restuccia taught design or damping performance which had been analyzed (in page 9, para [0107] and para [0108]) and by using the different nonwoven materials in sequence further improving composite mechanical properties (in page 3, para [0039]), where the damping and mechanical performance had been achieved, that is one of performance requirements that is required for the structure, which has been set or applied earlier);
         Restuccia teaches determining whether a design performance of the structure satisfies the performance requirements, the design performance being derived from design parameters (Restuccia already disclosed about damping performance or design performance. Moreover, he discussed about design parameters in page 3, para [0041]: “both the composition and physical parameters of the various non-woven materials used, and the specific sequence in which the non-woven layers or interlayer portions are placed, can determine the resin content upon curing, the effect on damping, and mechanical performance of the resulting composite material. In page 4, para [0048], it has Restuccia taught design performance of the structure being derived from design parameters that has been discussed above);
 25         However, Restuccia doesn’t teach when the composite material is arranged in at least one of a plurality of divided arrangement areas into which a composite material 10arrangement area of the structure in which the composite material is arrangeable is divided; selecting the divided arrangement area in which the composite material is to be arranged, based on analysis results of the analyzing for the divided arrangement area; when the 20composite material is arranged in each of lamination positions different from each other in a thickness direction of the structure; selecting the lamination position where the composite material is to be 25arranged based on analysis results of analyzing for the lamination position; the composite material is arranged with a fiber direction of the fibers 30included in the composite material different; selecting the fiber direction of the fibers based on analysis results of the analyzing for the fiber direction; 
          Amstutz teaches when the composite material is arranged in at least one of a plurality of divided arrangement areas into which a composite material 10arrangement area of the structure in which the composite material is arrangeable is divided (Amstutz disclosed in page 4, para [0031]: “In FIG. 2 Amstutz taught fabric structure that is in the composite material structure, that get divided which means composite material 10arrangement area of the structure is divided or cut in multiple strips);
          Amstutz teaches selecting 15the divided arrangement area in which the composite material is to be arranged, based on analysis results of the analyzing for the divided arrangement area (Amstutz discussed in page 4, para [0032], “In FIG 2, the starting fiber panel 202 had been divided or cut resulting in a plurality of strips. The dividing lines 206 may be oriented in a direction parallel to one of the edges of the starting fiber panel 202. However, the dividing lines 206 may be along other directions, non-parallel to the edges of the fiber panel 202. The dividing lines 206 were separated from each other by a pre-determined distance. Actual values of such predetermined distance will depend 
          Amstutz teaches when the 20composite material is arranged in each of lamination positions different from each other in a thickness direction of the structure (Amstutz disclosed in page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100, in accordance with an aspect of the disclosure. The term “pre-consolidated may relate to the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels 102, 108, 120, 122, respectively, or other stacks of fiber panels to resulting sides 
          Amstutz teaches selecting the lamination position where the composite material is to be 25arranged based on analysis results of analyzing for the lamination position (Amstutz discussed in page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100, where the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels other stacks of fiber panels to resulting sides of the plied two-dimensional mesh of the pre-consolidated fabric structure. The fiber panel 202 itself made of composite material and it may be a laminated structure with 0/90° biaxial fabric, woven 
          Amstutz teaches when the composite material is arranged with a fiber direction of the fibers 30included in the composite material different (According to Spec. of current application in page 3, para [0019], the applicant stated: “it is possible to arrange the plurality of second composite materials in a 10separated manner from each other in the thickness direction of the first composite material. Furthermore, the second composite materials are formed in such a manner15 that the respective fiber directions of the second composite materials are properly made to be different from each other. For example, when the second composite materials are made up of two layers, the respective fiber 20directions of the second composite materials may be made to be different from each other so as to have an angle ±45, ±60°, or the like with respect to a predetermined angle”. The prior art Amstutz disclosed in page 2, para [0022]: “As shown in FIG. 1, the fibers 104 may be arranged along the X-axis, or parallel to the X-axis. Alternatively, the fibers 104 may be at an angle with respect to the X-axis or the Y-axis, but may lie in the XY-plane. The fibers 104 may be at a first angle and some may be at a second angle, different from the first angle, with respect to the X or the Y axis. In one aspect, the fibers 104 in one layer, e.g., the Amstutz’s invention); 
          Amstutz teaches selecting the fiber direction of the fibers based on analysis results of the analyzing for the fiber direction (Amstutz disclosed in page 3, para [0028]: “As shown in FIG. 1, the pre-consolidated fabric structure 118 includes fibers 118(1) plied in a direction 116 perpendicular or substantially perpendicular to the first and the second planes in which the first stack of fiber panels 102 and the second stack of fiber panels 108 lie, respectively, and hence, perpendicular to the loading axis 112. The pre-consolidated fabric structure 118 includes fibers 118(2) arranged or oriented in a direction parallel or substantially parallel to the first and the second planes. For example, the fibers 118(1) and 118(2) may be at an angle ‘alpha is not equal 90°’ with respect to each other. The angle may be in a range 25°-65°, in one aspect the angle may be substantially equal to 90°”. From this discussion, it is understood that fiber direction of the fibers got selected or determined in Amstutz’s invention, where the fabric structure includes fibers that is arranged or oriented in a direction parallel or create angles to each other, that means composite material is arranged with a fiber direction (as an example, in the fabric structure 118, the fibers 118(1) and 118(2), may be at an angle, the range of angle may be 25°-65° 
          Docket No. PMHA-18026-PCT: FINAL27Amstutz teaches selected 5divided arrangement area (Amstutz discussed about the divided arrangement area got selected in page 4, para [0031] and para [0032]), selected the lamination position (Amstutz discussed about the lamination position got selected step in page 4, para [0031]) and selected the fiber direction (Amstutz discussed about the fiber direction got selected step in page 3, para [0028]).
         Restuccia and Amstutz are analogous because they are related to understand the method for designing a structure in which a composite material is arranged as a damping material in a structure body. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Restuccia and Amstutz that performs the analyzing of design performance of the structure and whether it satisfies the performance requirements, the design performance being derived from design parameters. One of ordinary skill in the art would have been motivated to make such a combination because selecting 15the divided arrangement area, the lamination position and the fiber direction of the fibers in which the composite material is to be arranged, that is based on analysis results of analyzing the divided arrangement area, the lamination position and the fiber direction. (Amstutz disclosed in page 3, para [0028], page 4, para [0031] and para [0032])
Restuccia and Amstutz teach The method for designing the structure according to claim 1 wherein 
          Amstutz teaches at the analyzing for the lamination position, the composite material is arranged in the lamination positions different from each other in the selected divided arrangement area (Amstutz disclosed in page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100, in accordance with an aspect of the disclosure. The term “pre-consolidated may relate to the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels 102, 108, 120, 122, respectively, or other stacks of fiber panels to resulting sides of the plied two-dimensional mesh of the pre-consolidated fabric structure 118. The material arrangements 200 includes a starting fiber panel 202 as the first fiber panel with which construction of the pre-consolidated fabric structure 118 begins (shown as the upper structure of FIG. 2). The fiber panel 202 itself made of composite material. Fiber panel 202 may ideally be between 0.25" and 2.0" thick. Furthermore, fiber panel 202 may be a laminated structure with 0/90° biaxial fabric, woven fabric, laminated with +/-45° layers interspersed or interleaved. Moreover, Amstutz discussed in page 4, para [0032], In FIG 2, the starting fiber panel 202 had been divided or cut resulting in a plurality of strips. The dividing lines 206 were separated from each other by a pre-determined distance. Actual values of such predetermined distance will depend on factors such as precision of cutting, compression or tension force magnitudes, section modulus required by the application of composite material structure 100, etc. Such granularity is  
          and Amstutz also teaches at the analyzing for the fiber direction, the fiber direction of the fibers is different in the selected divided arrangement area and in the selected lamination position (Amstutz already discussed about the divided arrangement area in page 4, para [0032] and selected lamination position in para [0031]. Amstutz disclosed in page 2, para [0022]: “As shown in FIG. 1, the fibers 104 may be arranged along the X-axis, or parallel to the X-axis. Alternatively, the fibers 104 may be at an angle with respect to the X-axis or the Y-axis, but may lie in the XY-plane. The fibers 104 may be at a first angle and some may be at a second angle, different from the first angle, with respect to the X or the Y axis. In one aspect, the fibers 104 in one layer, e.g., the layer 102(1), may be oriented or arranged different from the fibers 104 in another layer, e.g., the layer 102(2); that means numerous combinations of orientations of the fibers 104 may exist.” Therefore, it is understood that composite material is arranged with a fiber direction of the fibers which is oriented or arranged in 
          Regarding claim 4, Restuccia and Amstutz teach The method for designing the structure according to claim 1 wherein Restuccia teaches  30the lamination positions include an outside-surface lamination position that is a position located on the outside surface of a structural member constituting the structure, and Docket No. PMHA-18026-PCT: FINAL28an inside lamination position that is a position located inside the structural member (Restuccia disclosed in page 4, para [0048] : “Parameters such as fiber diameter and thickness can be finely tuned to achieve adequate/desired levels of resin interpenetration and thus cohesive failures. Conversely high resin contents in the interleaf structure can limit laminate damping potential.” Moreover, in page 2, para [0028], it has been discussed: “High damping performance can be obtained while further improving other composite mechanical properties such as delamination strength by using a nonwoven multilayer veil or an interleaf having compositional gradient as part of a composite material. In some aspects, nonwoven materials in a sequence are sufficiently similar to prevent material incompatibility between the layers or portions of an interleaf, Such as between a core position or layer and adjacent outer portions or layers, but at the same time sufficiently differ so that outer portions or layers have better resin interpenetration in comparison to an adjacent core portions or layer upon curing. Such a sequence forms an inter-laminar morphology or showing how things are put together, having a combination of advantageous properties, which are otherwise difficult to achieve simultaneously when a single nonwoven material is used, or when an undesirable sequence of layers is used”. From this discussion, it is understood that 
          Regarding claim 5, Restuccia and Amstutz teach The method for designing the structure according to claim 1 wherein Restuccia teaches  30the performance requirements include a plurality of performance requirement parameters (Restuccia already disclosed about damping performance or design performance in page 1, para [0008], page 2, para [0028], page 3, para [0038], page 4, para [0048] and page 9, para [0107] and para [0108]. Moreover, he discussed about design parameters in page 3, para [0041]: “both the composition and physical parameters of the various non-woven materials used, and the specific sequence in which the non-woven layers or interlayer portions are placed, can determine the resin content upon curing, the effect on damping, and mechanical performance of the resulting composite material. In page 4, para [0048], it has been stated that “selected areas of composite structures can be integrated to improve their noise and vibration damping performance. Parameters such as fiber diameter and thickness can be finely tuned to achieve adequate/desired levels of resin interpenetration and thus cohesive failures. Therefore, it is understood that Restuccia taught design performance of the structure being derived from design parameters that has been discussed above), 
           and Restuccia also teaches the plurality of performance requirement parameters include at least one of a strength of the structure, a 10rigidity of the structure, and a damping factor of the structure with respect to a vibration (Restuccia discussed about  design parameters in page 4, para [0048]. He also mentioned about strength and 10rigidity of the structure in page 1, para [0008]: The use of Restuccia taught about strength, 10rigidity of the structure, and a damping factor of the structure with respect to a vibration, where all of these factors impact on the design parameters which is directly related to the design performance requirement).
          Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Restuccia and Amstutz and further in view of a conference paper Yasumasa NAKANISHI et al. (hereinafter “NAKANISHI” and provided in IDS dated on 10/16/2018)
        Regarding claim 2, Restuccia and Amstutz teach The method for designing the structure according to claim 1, wherein NAKANISHI teaches the damping material includes polyarylate fibers as the fibers (NAKANISHI disclosed in Abstract “Damping of polyarylate fiber reinforced plastics has been analysed and experimented. NAKANISHI taught about the polyarylate fibers as the fibers which has higher damping capacity/properties).

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montgomery et al. (US9511571B2) discloses “Composite laminates used in structural applications include an interlayer of soft material that provides damping action to reduce noise and vibration. The interlayer may comprise a Viscoelastic material which deforms under stress caused by shock, noise or vibration. A reinforcement may be embedded in the viscoelastic material to maintain the mechanical strength and stiffness of the laminate.”   
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129